DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/100,260, filed on 11/20/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 21-29 is the inclusion of the limitation a liquid discharge head substrate that includes a first surface of a first wiring structure includes a first conductive portion, a first insulating portion, and a second insulating portion, wherein the first conductive portion being positioned between the first and second insulating portion, the second surface of the second wiring structure includes a second conductive portion and a third and fourth insulating portion, wherein the second conductive portion positing between the third and fourth insulating portion, and the first and second conductive portion, the first and third insulating portion, and the second and fourth insulating portion are in contact with each other. It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2011/0277319) to Enomoto et al. hereinafter (Enomoto et al.).
Regarding Claim 21, Enomoto et al. teaches a liquid discharge head substrate (see Fig. 3) comprising: a base (see Fig. 3) where a semiconductor element (see Fig. 3) is formed [Paragraphs 0080-0089]; a first wiring structure (64, Fig. 3) positioned above the base (see Fig. 3) [Paragraphs 0080-0081]; a second wiring structure (63, Fig. 3) positioned above the first wiring structure (34) [Paragraphs 0080- 0081], wherein the first surface of the first wiring structure (64) and a second surface of the second wiring structure (63) are in contact with each other [Paragraphs 0080- 0081].
Enomoto et al. fails to teach a liquid discharge element positioned above the second wiring structure; and a protective film positioned above the liquid discharge element, he first surface of the first wiring structure includes a first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/LISA SOLOMON/Primary Examiner, Art Unit 2853